Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 24, 2015

                                       No. 04-14-00472-CV

                                    ARC PARKLANE, INC.,
                                          Appellant

                                                 v.

                                        Arvel SEALS, Jr.,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10177
                            Honorable Larry Noll, Judge Presiding


                                          ORDER
        In this accelerated appeal, on August 14, 2015, we extended the due date for Appellant’s
brief until September 1, 2015. On August 19, 2015, Appellant filed an unopposed motion to
abate the appeal. Appellant states the parties have agreed to mediate on September 24, 2015, and
Appellant asks to abate this appeal until October 8, 2015.
       Appellant’s motion to abate this appeal until October 8, 2015, is GRANTED. We
ORDER Appellant to file in this court not later than October 8, 2015, (1) a motion to dismiss the
appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may proceed.
       If the parties fail to settle, Appellant’s brief will be due on October 28, 2015.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court